                 Case 3:16-md-02741-VC Document 13584 Filed 08/25/21 Page 1 of 4

  2001 M STREET NW                                                                 WWW.WILKINSONSTEKLOFF.COM

      10th   Floor                                                                             ___
WASHINGTON, DC 20036                                                                    A LIMITED LIABILITY
                                                                                          PARTNERSHIP




                                              August 25, 2021



     VIA ECF

     Hon. Vince Chhabria
     San Francisco Courthouse, Courtroom 4
     450 Golden Gate Avenue
     San Francisco, CA 94102

                 Re:   In re Roundup Prods. Liab. Litig., No. 16-md-02741-VC

     Dear Judge Chhabria:

            In response to the Court’s August 18, 2021 minute order, the parties state as follows
     regarding the possible remand of cases from Waves 1 and 2:

            Plaintiffs’ Position: At the hearing on August 18, 2021, Plaintiffs’ counsel informed the
     Court that several cases remain in Waves 1 and 2 that are not settled. The unsettled cases in
     Waves 1 and 2 are:

                 Yolanda Mendoza v. Monsanto Company, 3:16-cv-06046-VC (Wave 1)
                 Seidl v. Monsanto Company, 3:17-cv-00519-VC (Wave 2)
                 Karen Delorme-Barton v. Monsanto Company, 3:18-cv-01427-VC (Wave 2)

             Plaintiffs Mendoza and Delorme-Barton are represented by Weitz & Luxenberg (W&L).
     Because W&L entered into a settlement agreement with Monsanto, a brief summary of that
     settlement program is necessary. As to Plaintiff Yolanda Mendoza, she is an opt-out claimant in
     the W&L settlement agreement. The Wave 1 plaintiffs were identified and expert disclosures
     made before W&L and Monsanto entered into a settlement agreement. For reasons that
     Plaintiff’s counsel does not address in this submission, Ms. Mendoza’s case has not yet been
     mediated, as the settlement agreement provides prior to proceeding to trial, and Plaintiff’s
     counsel was under the impression that Ms. Mendoza’s case would not be mediated and would
     proceed to remand and trial. Monsanto counsel informed counsel today that it disagrees and that
     mediation must occur prior to remand. Mr. Feinberg, the Special Master of the W&L and
     Monsanto settlement agreement, informed Plaintiffs’ counsel today that he will schedule Ms.
     Mendoza’s mediation for the week after Labor Day and finalize any other opt out procedures by
     the end of September at the latest. Accordingly, in the event her case is not settled during this
     process, Mr. Feinberg will inform the Court that her case is ready for remand by the end of
     September.
       Case 3:16-md-02741-VC Document 13584 Filed 08/25/21 Page 2 of 4




        At the September 18th conference, Plaintiffs’ counsel also informed the Court that there
is a case in Wave 2 that has not settled. Because Wave 2 was designated after Monsanto and the
W&L firm entered into a settlement agreement, the parties did not submit expert designations for
Ms. Delorme-Barton, believing that her case would resolve in the opt out process. As subsequent
events have changed that belief, Plaintiffs proposed to Monsanto that it agree to include Ms.
Delorme-Barton’s case in Wave 4. Monsanto as of the time of this submission has not agreed to
this process. As a result of the current circumstances of Ms. Delorme-Barton’s case, Plaintiffs’
counsel requests that the Court include her case in Wave 4 and agrees that her case is not ready
to be included in Wave 2 cases ready for remand.

       The Seidl case is not subject to a settlement agreement and ready for remand now.

        Monsanto’s Position: Monsanto disagrees these cases are appropriate for remand and
with Plaintiffs’ characterizations of the discussions between the parties. These cases are all
subject to settlement agreements and until the terms of those agreements are complied with,
remand is inappropriate. In addition, Delorme-Barton is not worked up and there are several
pending motions that would need to be resolved before remand in Seidl.

   •   Docket Entry 19 – Motion to Exclude Expert Testimony of Dr. Charles Benbrook, Dr.
       Charles Jameson, and Mr. Stephen Petty
   •   Docket Entry 20 – Motion to Exclude Expert Testimony of Plaintiffs’ General Causation
       Experts Under Rule 702 and for Summary Judgment on Causation Grounds
   •   Docket Entry 21 – Motion for Summary Judgment on Non-Causation Grounds
   •   Docket Entry 23 – Motion to Exclude Testimony of Plaintiffs’ Experts Barry Boyd,
       Lauren Pinter-Brown, and Ron Schiff Under Rule 702
   •   Docket Entry 24- Motion to Exclude Expert Testimony of Dr. William Sawyer
   •   Docket Entry 25 – Motion to Exclude the Testimony of Dr. Christopher Portier Under
       Rule 702

       The parties have separately filed the proposed order for Wave IV.

                                                    Respectfully submitted.

                                                    /s/ Brian L. Stekloff

                                                    Brian L. Stekloff (pro hac vice)
                                                    Rakesh Kilaru (pro hac vice)
                                                    WILKINSON STEKLOFF LLP
                                                    2001 M Street NW, 10th Floor
                                                    Washington, DC 20036
                                                    Telephone: (202) 847-4000
                                                    Facsimile: (202) 847-4005
                                                    bstekloff@wilkinsonstekloff.com
                                                    rkilaru@wilkinsonstekloff.com
                                                    Counsel for Monsanto



                                                2
   Case 3:16-md-02741-VC Document 13584 Filed 08/25/21 Page 3 of 4




                                      /s/ Robin L. Greenwald
                                      Robin L. Greenwald
                                      WEITZ & LUXENBERG
                                      700 Broadway
                                      New York, NY 10003
                                      Telephone: (212) 558-5500
                                      Facsimile: (212) 344-5461
                                      Counsel for Plaintiffs


Cc: Counsel of Record (via ECF)




                                  3
        Case 3:16-md-02741-VC Document 13584 Filed 08/25/21 Page 4 of 4




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 25th day of August, 2021, a copy of the foregoing was

filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing to

all appearing parties of record.


                                                    /s/ Brian L. Stekloff




                                               4
